DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Responsive to the amendment filed 6 April 2022 claims 1, 5, and 8 are amended.  Claims 1-20 are currently under examination.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-10,12-13,15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a diameter of the pit.”  There is insufficient antecedent basis for this limitation in the claim.  Prior to this, the claim invokes an average value of an area ratio of pits generated.  Now a value for diameter is ascribed to “the pit.”  It is not clear if this refers to an average value, a maximum value, value of a single pit that is measured, or something else.  It is unclear what the relationship is between “a diameter of the pit” and the cylinder liner.  
Each of claims 1-7,9-10,12-13,15-17 and 19-20 either includes this language or is dependent upon a claim which includes this language.  The metes and bounds of claims 1-20 cannot be determined.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 6,220,214 (hereinafter “Kojima”).
Regarding claim 8, Kojima teaches a cylinder liner mounted on a block of an engine (See col. 1).  Kojima teaches that the liner is made from gray cast iron (See col. 3).  Kojima teaches that a nitriding treatment is applied to the cast iron cylinder liner (See col. 4).  Kojima teaches that a cross hatching is applied by the honing treatment (see col. 1, Summary of the Invention, Fig. 6).  Regarding the limitation wherein the roughness curve of the inner periphery has a plateau honing shape, such that the mountains are removed, Kojima literally describes this feature at Figs. 1b and 2b.  The Fig. 2b describes the roughness curve for a conventional cylinder liner, and the Fig. 1b describes the roughness curve of the inventive cylinder liber.   Kojima describes that the honing treatment creates a “plateau” as would be understood in the art (col. 1).  This is believed to meet the structure required by said limitation.  
Regarding wherein the surface roughness Rz is 4 microns or less, Kojima does not disclose a limitation as such.  However, Kojima teaches that a measurement of surface roughness is made by the R3z method instead (col. 1-2, Fig. 5, col. 4).  Kojima teaches that the R3z value is approximately 1.0 microns for a surface treated cylinder liner (Fig.5).  While an R3z measurement is not an Rz measurement, the structure of Kojima has value of R3z that is well within the upper limit specified, and is made by the honing and cross hatching treatment.  Further  it is described as a “plateau” (col. 1), which would be understood to mean that the great deviation of peaks and valleys that wouold cause the Rz measurement to be high is intentionally removed.  Kojima teaches a cast iron cylinder liner that is nitrided, with surface roughness being a key metric, which is honed to form a cross hatched plateau, and with a different measure of roughness far below the claimed value.  The skilled artisan would have considered the Rz value as claimed to have been inherent to the product of Kojima.  Applicant is directed to MPEP 2112.
Regarding wherein the structure has a graphite flake that extends 20 microns into an inner periphery of the iron matrix, Kojima clearly envisions that the iron cylinder liner has a structure in which graphite provides an opening into the interior of the material and promotes oil retention (see col. 2).  Kojima teaches that this is a result of the graphite structure not being broken or “closed” in the honing process (col. 2).  Kojiima teaches that such a structure is present in the iron at about 80% of the graphite (see Figs. 1(a), 2(a), Fig. 3, and col. 3).  The structure described by Kojima is the same structure described by applicant.  Regarding wherein a portion of the free graphite also does not have open structure (is “closed”), the example of Kojima has 80% open structure (see Figs. 1(a), 2(a), Fig. 3, and col. 3), and thereby a significant portion of the graphite is considered as closed.  
Regarding the “flaky” graphite, Kojima does not specify any particular morphology for the graphite present in the gray cast iron.  However, Kojima quite explicitly teaches the “open” graphite structure that retains oil and provides better lubricity (col. 2 and 3).  The structures of graphite are the same as those claimed by applicant inherently.  
Ultimately Kojima teaches the same process used to make the same part and having a roughness curve that is smoothed in the same way as claimed.  The properties as claimed that were not disclosed are believed to be inherent. 
	Regarding claim 14 the features not stated are considered inherent in the cylinder liner of Kojima.  MPEP 2112.
	Regarding claim 18, Kojima appears to show similar cross hatching angle (Fig 6).  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7,9-10,12-13,15-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  No art rejection is made for these claims.  The examiner suggests an amendment may be able to favorably overcome these rejections. 
	The examiner finds that the prior art does not teach or fairly suggest the subject matter of claim 1, of the cylinder liner of flaky graphite cast iron and including the properties of the ten point average roughness value Rz, the average value of area ratio of pits, the depth of the pits, and the diameter of the pits as claimed.  The examiner finds that the prior art does not teach or fairly suggest the subject matter of claim 5, of the cylinder liner of flaky graphite cast iron and including the properties of the ten point average roughness value Rz, further specified to have average value 1.6 micron or less, with a  maximum height value Rmax of 2.6 micron or less.
Kojima is exemplary of the prior art.  Kojima teaches nitrided cylinder liner in which a second honing step is applied to smooth the bore of the cylinder liner.  However Kojima does not describe a pit diameter as claimed.  Kojima is silent with regard to the diameter of the pits.  Kojima does not specify the Rmax value of being 2.6 micron or less as claimed. 
	Regarding claim 11, no art rejection is made.  Kojiima teaches that such a structure is present in the iron at about 80% of the graphite (see Figs. 1(a), 2(a), Fig. 3, and col. 3), which is different from what is claimed.  

Response to Arguments
Applicant's arguments regarding the rejections under 35 USC 112 filed 6 April 2022 have been fully considered and are persuasive in part.  Applicant argues that the amendment to claim 1, 5 , and 8 further clarifies what is meant by the roughness curve of the inner periphery having a plateau honing shape.  Applicant further explains that this is shown by (for example), figs 7B and 7C in the specification.  In view of the amendment and this argument, these grounds of rejection are withdrawn.  Applicant argues that the term “the pits” is definite, and so the claims do not lack antecedent basis.  The claims still contain the term “the pit” when referring to a diameter of the pit.  An amendment may easily overcome this ground of rejection. 
Applicant's arguments regarding the 102 rejection of claims 8, 14, and 18 have been fully considered but they are not persuasive.  Applicant argues that Kojima does not teach wherein the roughness curve has a plateau honing shape.  Applicant further explains that this is shown by (for example), figs 7B and 7C in the specification.  In a further review of the Kojima document, Kojima appears to show the feature that is claimed at least in Figs. 1b and 2b, anticipating this feature.  This is a new citation of Kojima responsive to the amendment made by applciant.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734